UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00572 American Mutual Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 Vincent P. Corti American Mutual Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Mutual Fund® Investment portfolio January 31, 2012 unaudited Common stocks — 83.96% Shares Value ENERGY — 7.71% Apache Corp. $ Baker Hughes Inc. Chevron Corp. ConocoPhillips Devon Energy Corp. EnCana Corp. EOG Resources, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. Spectra Energy Corp MATERIALS — 4.36% Air Products and Chemicals, Inc. CRH PLC (ADR) Dow Chemical Co. E.I. du Pont de Nemours and Co. MeadWestvaco Corp. Praxair, Inc. INDUSTRIALS — 14.68% 3M Co. Avery Dennison Corp. Boeing Co. CSX Corp. Eaton Corp. Emerson Electric Co. General Dynamics Corp. General Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. Pentair, Inc. Pitney Bowes Inc. Precision Castparts Corp. Republic Services, Inc. Rockwell Automation Siemens AG (ADR) Southwest Airlines Co. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. W.W. Grainger, Inc. Waste Management, Inc. CONSUMER DISCRETIONARY — 13.34% Carnival Corp., units Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Darden Restaurants, Inc. Garmin Ltd. Harley-Davidson, Inc. Home Depot, Inc. Johnson Controls, Inc. Kohl’s Corp. Mattel, Inc. McDonald’s Corp. McGraw-Hill Companies, Inc. News Corp., Class A Nordstrom, Inc. Staples, Inc. Time Warner Cable Inc. Time Warner Inc. VF Corp. YUM! Brands, Inc. CONSUMER STAPLES — 5.67% Avon Products, Inc. Coca-Cola Co. Colgate-Palmolive Co. ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Kimberly-Clark Corp. Kraft Foods Inc., Class A PepsiCo, Inc. Sara Lee Corp. HEALTH CARE — 9.89% Abbott Laboratories Amgen Inc. Bristol-Myers Squibb Co. Cardinal Health, Inc. Eli Lilly and Co. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Novartis AG (ADR) Pfizer Inc Stryker Corp. FINANCIALS — 5.46% Allstate Corp. Arthur J. Gallagher & Co. Bank of New York Mellon Corp. Bank of Nova Scotia Comerica Inc. Hudson City Bancorp, Inc. JPMorgan Chase & Co. Lincoln National Corp. Marsh & McLennan Companies, Inc. NYSE Euronext Old Republic International Corp. Royal Bank of Canada State Street Corp. Toronto-Dominion Bank Wells Fargo & Co. Willis Group Holdings PLC INFORMATION TECHNOLOGY — 8.02% Analog Devices, Inc. Automatic Data Processing, Inc. Canon, Inc. (ADR) Hewlett-Packard Co. Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Microchip Technology Inc. Microsoft Corp. Nokia Corp. (ADR) Oracle Corp. Paychex, Inc. QUALCOMM Inc. Texas Instruments Inc. Xilinx, Inc. TELECOMMUNICATION SERVICES — 6.13% AT&T Inc. BCE Inc. Verizon Communications Inc. UTILITIES — 6.00% Ameren Corp. American Electric Power Co., Inc. Dominion Resources, Inc. DTE Energy Co. Duke Energy Corp. Exelon Corp. FirstEnergy Corp. PPL Corp. Progress Energy, Inc. Public Service Enterprise Group Inc. Questar Corp. Southern Co. Xcel Energy Inc. MISCELLANEOUS — 2.70% Other common stocks in initial period of acquisition Total common stocks (cost: $13,777,641,000) Convertible securities — 0.18% Shares CONSUMER DISCRETIONARY — 0.02% Johnson Controls, Inc. 11.50% convertible preferred 2012, units1 UTILITIES — 0.16% PPL Corp. 9.50% convertible preferred 2013, units Total convertible securities (cost: $32,049,000) Principal amount Bonds & notes — 3.46% ) ENERGY — 0.03% Enbridge Energy Partners, LP 5.35% 2014 $ INDUSTRIALS — 0.13% Black & Decker Corp. 8.95% 2014 PACCAR Inc, Series A, 6.375% 2012 CONSUMER DISCRETIONARY — 0.58% Federated Department Stores, Inc. 7.45% 2017 Staples, Inc. 9.75% 2014 HEALTH CARE — 0.01% Cardinal Health, Inc. 5.65% 2012 FINANCIALS — 1.99% Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 American Express Bank 5.55% 2012 American Express Centurion Bank 5.55% 2012 American Express Co. 5.50% 2016 American Express Co. 6.15% 2017 BAC Capital Trust VI 5.625% 2035 Bank of America Corp., Series K, junior subordinated 8.00% noncumulative2 Bank of America Corp., Series M, junior subordinated 8.125% noncumulative (undated)2 Citigroup Inc. 6.125% 2017 ERP Operating LP 5.125% 2016 ERP Operating LP 5.375% 2016 ERP Operating LP 5.75% 2017 ERP Operating LP 6.584% 2015 ERP Operating LP 7.125% 2017 JPMorgan Chase & Co. 4.75% 2013 JPMorgan Chase & Co., Series I, junior subordinated 7.90% (undated)2 MetLife Global Funding I 5.125% 20143 UDR, Inc., Series A, 5.25% 2015 Wells Fargo & Co., Series K, junior subordinated 7.98% (undated)2 INFORMATION TECHNOLOGY — 0.08% KLA-Tencor Corp. 6.90% 2018 TELECOMMUNICATION SERVICES — 0.13% Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 8.50% 2018 UTILITIES — 0.12% FPL Group Capital, Inc. 7.875% 2015 MORTGAGE-BACKED OBLIGATIONS4 — 0.13% Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 BONDS & NOTES OF U.S. GOVERNMENT AGENCIES — 0.26% Fannie Mae 2.50% 2014 Freddie Mac 1.75% 2012 Total bonds & notes (cost: $609,674,000) Short-term securities — 12.35% Becton, Dickinson and Co. 0.10% due 4/27/2012 Coca-Cola Co. 0.11%–0.19% due 4/12–5/3/20123 eBay Inc. 0.10%–0.14% due 3/13–5/10/20123 Fannie Mae 0.06%–0.14% due 2/14/2012–1/7/2013 Federal Farm Credit Banks 0.14%–0.17% due 9/27/2012–1/15/2013 Federal Home Loan Bank 0.01%–0.25% due 2/1–11/19/2012 Freddie Mac 0.03%–0.15% due 2/15–12/27/2012 General Electric Capital Services, Inc. 0.12% due 2/17/2012 IBM Corp. 0.04% due 2/16/20123 Johnson & Johnson 0.04%–0.11% due 4/3–5/1/20123 Jupiter Securitization Co., LLC 0.11% due 2/27/20123 Kimberly-Clark Worldwide Inc. 0.07% due 2/21/20123 NetJets Inc. 0.09% due 2/3/20123 Paccar Financial Corp. 0.06%–0.16% due 2/13–2/24/2012 Private Export Funding Corp. 0.13%–0.16% due 4/4–5/17/20123 Procter & Gamble Co. 0.07%–0.15% due 2/27–4/19/20123 U.S. Treasury Bills 0.061%–0.07% due 2/9–8/23/2012 Regents of the University of California 0.10% due 3/20/2012 Wal-Mart Stores, Inc. 0.04% due 2/24/20123 Total short-term securities (cost: $2,479,791,000) Total investment securities (cost: $16,899,155,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $3,395,000, which represented.02% of the net assets of the fund. 2Coupon rate may change periodically. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $533,101,000, which represented 2.65% of the net assets of the fund. 4Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information When the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of January 31, 2012 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Energy $ $
